 



Exhibit 10.3

Summary of Compensation — Named Executive Officers

Chairman and Vice Chairman, President and Chief Executive Officer.

The Compensation Committee of the Board sets the base salaries and performance
bonus criteria of the Executive Officers in Table I on an annual basis. For
fiscal 2005, the Compensation Committee did not take any action that would
increase the salary or bonus payable to Mr. Horton or to Mr. Tomnitz beyond what
was approved at the beginning of the prior fiscal year.

Table I

                                Name     Office     Annual Base Salary    
Performance Bonus                 (Fiscal 2005)     Under the Amended          
            and Restated 2000                       Incentive Bonus            
          Plan    
Donald R. Horton
    Chairman of the Board     $ 400,000       See Note 1    
Donald J. Tomnitz
    Vice Chairman, President and CEO     $ 300,000       See Note 1    

Note 1: Under the Amended and Restated 2000 Incentive Bonus Plan, Mr. Horton and
Mr. Tomnitz will each receive a bonus payment based upon achieving certain
performance goals with respect to quarterly consolidated pre-tax income of the
Company. These goals are set by the Compensation Committee and ratified and
approved by the Board of Directors at the beginning of each fiscal year.

In addition, Mr. Horton and Mr. Tomnitz may participate in two separate deferred
compensation plans. The first plan allows the executive to make voluntary income
deferrals. The second plan is a promise by the Company to pay retirement
benefits to the executive. If the executive is employed by the Company on the
last day of the current fiscal year (for example September 30, 2005), then the
Company will establish a liability to him equal to 10% of his annual base pay as
of first day of the current fiscal year (for example October 1, 2004). This
liability will accrue earnings in future years at a rate established by the
administrative committee.

Other Named Executive Officers

For the six month period ended March 31, 2005, the Board of Directors, on
recommendation of the Compensation Committee, approved discretionary bonuses to
the Executive Officers listed in Table II. The annual base salaries of these
Executive Officers are set by the Board of Directors, on recommendation from the
Compensation Committee, on an annual basis.

Table II

                                    Name     Office     Annual Base Salary    
Discretionary Bonus                 (Fiscal 2005)     for the six-month        
              period ended                       March 31, 2005    
Samuel R. Fuller
    Senior Executive
Vice President     $ 200,000       $ 125,000      
Bill W. Wheat
    Executive Vice
President & CFO     $ 200,000       $ 125,000      
Stacey H. Dwyer
    Executive Vice
President & Treasurer     $ 200,000       $ 125,000      

